— Order, Supreme Court, New York County (Milton A. Tingling, J.), entered March 2, 2011, which granted defendant’s motion to reargue an order, same court and Justice, entered July 22, 2010, consolidating the instant declaratory judgment action with the third-party indemnification action entitled 49 Laight St. Assoc, v The Helix Group (New York County index No. 116634/05), and upon reargument, adhered to its initial decision, unanimously affirmed, without costs.
The motion court providently exercised its discretion in consolidating the two actions. At issue in both actions is a determination of which subrogee insurance company will ultimately be responsible for payment of the settlement in the underlying personal injury litigation (CPLR 602 [a]).
We have considered the remaining arguments and find them unavailing. Concur — Tom, J.P., Andrias, Moskowitz, Acosta and Abdus-Salaam, JJ.